Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 17168660, filed on 2/5/2021 which is a continuation of application 15766839 filed on 4/9/2018, now U.S. Patent 10915220, which claims priority to PCT/JP2015/079052 filed on 10/14/2015.
	This action is made non-final.
Claims 1-9 are pending in this case. Claims 1 and 8 are independent claims. 

Drawings
	The drawings filed on 2/5/2021 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 through 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10915220. Although the claims at issue are not identical, they are not patentably distinct from each other because:

1. An input terminal for inputting an operation of a user through a position input object, the input terminal comprising: 
(Patent ‘5220 discloses “[a]n input terminal device for inputting an operation of a user through a position input object, the input terminal device comprising: )
a 3D position detector that three-dimensionally detects a position, which includes x-position, y-position and z-position, of the position input object operated by the user; (a position detector that detects a position of the position input object on a z-axis, operated by the user without contact;)
a display that displays a cursor on the basis of the x- position and the y-position detected by the 3D position detector; and (Patent ‘5220 discloses “[a display that displays a cursor on the basis of a position detected by the position detector;”)
an operation processing controller that executes a corresponding operation process on the basis of the z-position detected by the 3D position detector, wherein the operation processing controller has a plurality of operation modes related to execution of the operation process, and one of the operation modes has a state in which only movement of the cursor is executed according to the position of the position input object, wherein the operation processing controller switches between the plurality of operation modes according to a length of time during which the z-position of the position input object is held within a predetermined range. (Patent ‘5220 discloses “an operation processing controller that executes a corresponding operation process on the basis of the position detected by the position detector, wherein the operation processing controller has a plurality of operation modes related to execution of the operation process, and one of the operation modes has a state in which only movement of the cursor is executed according to the position of the position input object, wherein the operation processing controller switches between the plurality of operation modes according to a length of time during which the position of the position input object is held within a predetermined range on the z-axis without contact,”)

2. Claim 1 of Patent ‘5220 discloses the limitations of Claim 1.
Claim 1 of Patent ‘5220 discloses a limitation wherein the operation processing controller changes a shape and/or a color of the cursor displayed on the display depending on the operation modes. (Patent ‘5220 discloses “wherein the operation processing controller changes a shape and/or a color of the cursor displayed on the display depending on the operation modes.”)

3. Claim 1 of Patent ‘5220 discloses the limitations of Claim 1.
Claim 2 of Patent ‘5220 discloses a limitation, wherein the plurality of operation modes includes a first operation mode in which movement of the cursor on the display and process of drawing on the display are performed according to movement of the position detected by the 3D position detector and a second operation mode in which only movement of the cursor on the display is performed according to movement of the position detected by the 3D position detector. ( See Claim 2 of Patent ‘5220 “wherein the plurality of operation modes includes a first operation mode in which movement and drawing of the cursor on the display are performed according to movement of the position detected by the position detector and a second operation mode in which movement of the cursor on the display is performed only according to movement of the position detected by the position detector.”)

4. . Claim 1 of Patent ‘5220 discloses the limitations of Claim 1.
Claim 3 of Patent ‘5220 discloses a limitation wherein the operation processing controller displays a process instruction button on the display, and executes a process corresponding to the process instruction button when a position of the cursor is held at a position at which the process instruction button is displayed within a predetermined range for a predetermined time or more. (See Claim 3 of Patent ‘5220 “wherein the operation processing controller displays a process instruction button on the display, and executes a process corresponding to the process instruction button when a position of the cursor is held at a position at which the process instruction button is displayed within a predetermined range for a predetermined time or more.”)

5. Claim 1 of Patent ‘5220 discloses the limitations of Claim 1.
Claim 4 of Patent ‘5220 discloses a limitation wherein the operation processing controller executes a mouse operation process corresponding to the operation modes when the z-position of the position input object is within a predetermined range. (See Claim 4 of Patent ‘5220 “wherein the operation processing controller executes a mouse operation process corresponding to the operation modes when a position of the position input object moves within a predetermined range [or more.]”)


6. Claim 1 of Patent ‘5220 discloses the limitations of Claim 1.
Claim 5 of Patent ‘5220 discloses a limitation wherein the x-position and the y-position are aligned in parallel and the z-position is aligned in vertical with respect to a surface of the display, and the operation processing controller switches a plurality of screens for operation displayed on the display according to a plurality of ranges of the z-position detected by the 3D position detector. (See claim 5 of Patent ‘5220 of said patent which incorporates claim 1 “wherein the position detector detects a position of the position input object in a parallel direction and a vertical direction with respect to the display, and the operation processing controller divides a position in the parallel direction with respect to the display into a plurality of layers, and switches a screen for operation displayed on the display according to one of the plurality of layers having a range that includes the position of the position input object detected by the position detector.”)

7. Claim 5 of Patent ‘5220 discloses the limitations of Claim 6.
Claim 6 of Patent ‘5220 discloses a limitation wherein the operation processing controller further sets a transition region at a boundary between the plurality of ranges, and when the z-position is within the transition region, a background of the screen for operation is changed and the screen for operation is continuously displayed on the display. (See claim 6 of Patent ‘5220 which incorporates claim 5 of said patent “wherein the operation processing controller further sets a transition region at a boundary between the plurality of layers, and when the position of the position input object is within the transition region, an immediately previously displayed screen for operation is continuously displayed on the display, and a background of the screen is changed.”)


Claim 8 is similar in scope to Claim 1 and is rejected for the same reasons.
Claim 9 is similar in scope to Claim 3 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20070211023(Boillot).

1. An input terminal for inputting an operation of a user through a position input object, the input terminal comprising: (See Boillot at [0007] where disclosed is a means of controlling a cursor on a screen with a touchless sensory field.)
a 3D position detector that three-dimensionally detects a position, which includes x-position, y-position and z-position, of the position input object operated by the user; (See Boillot at [0033] where a 3D position sensor or touchless sensory field with x-axis y-axis and z-axis is disclosed.)
a display that displays a cursor on the basis of the x- position and the y-position detected by the 3D position detector; and (See Boillot at [0032] where disclosed is cursor movement based on x-axis and y-axis movement.)
an operation processing controller that executes a corresponding operation process on the basis of the z-position detected by the 3D position detector, wherein the operation processing controller has a plurality of operation modes related to execution of the operation process, (See Boillot at [0039] and Figure 3 where disclosed is a virtual instrument that a user interacts with based upon a the location in 3D space where the instrument such as a slider is projected. The various input devices such as knobs and sliders teach the limitations of operational modes).

 wherein the operation processing controller switches between the plurality of operation modes according to a length of time during which the z-position of the position input object is held within a predetermined range. (See Boillot at [0034 - 0035] where a length of time at a particular position, defined as an x, y and z coordinate in 3D space, is utilized to alter the mode of operation, an example of increasing the sensitivity of the field during a time of perceived low movement is specifically disclosed.)


and one of the operation modes has a state in which . . .  movement of the cursor is executed according to the position of the position input object, (See Boillot at [0034] where disclosed is as follows:
For example, when a user intentionally places a finger directly on a virtual component for 1 second, the sensing unit 110 and timer 127 together identify the position and timing of the finger as a signal to commence a control, handled by the coordinator 129, such as the enabling of a navigational control to move a cursor. [Emphasis added])

The embodiment disclosed by Boillot at [0034] does not specifically disclose one of the operation modes has a state in which only movement of the cursor is executed. 
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem that a mouse is often needed so a mouse substitute would be desirable. Please see Boillot at [0004] in the background. In Boillot at [0034] it is acknowledged that cursor control may be a mode triggered by a certain movement of the user’s finger combined with a length of time.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that cursive control would either be accomplished exclusively in this context without any control of other factor as is a traditionally understood mode implied by Boillot in the background at [0004], or potentially in conjunction with moving another object as described by Boillot at [0018].
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because it would have been obvious to one of ordinary skill in the art (a user) might want to position the cursor in a location in the panel described by Boillot at [0034] without accidentally actuating a particular instrument during that process;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134.

2. Boillot discloses the limitations of Claim 1. 
Boillot discloses a limitation wherein the operation processing controller changes a shape and/or a color of the cursor displayed on the display depending on the operation modes. (See [0044] where property options are disclosed for virtual pointers. One of said options is described as “displaying pointer trails,” as an object moves. Object movement is held to teach the limitation of a mode and pointer trails are held to teach the limitation of a change in shape of the cursor/pointer displayed.)

3. Boillot discloses the limitations of Claim 1. 
Boillot discloses a limitation wherein the plurality of operation modes includes a first operation mode in which movement of the cursor on the display and process of drawing on the display are performed according to movement of the position detected by the 3D position detector and a second operation mode in which only movement of the cursor on the display is performed according to movement of the position detected by the 3D position detector. (See again [0044] where trails are held to teach the limitation of drawing as they are known by those of ordinary skill in the art to teach follow the input device which is held to teach the limitation of drawing.)

4. Boillot discloses the limitations of Claim 1. 
Boillot discloses a limitation wherein the operation processing controller displays a process instruction button on the display, and executes a process corresponding to the process instruction button when a position of the cursor is held at a position at which the process instruction button is displayed within a predetermined range for a predetermined time or more. (See Boillot at [0020] where buttons are displayed. See also Boillot at [0044] where a dialog is displayed. Dialogs were known by those of ordinary skill in the art at the time of filing to imply instructions/explanations and combining it with a button would allow a user to know what happens when the button is pressed.)

5. Boillot discloses the limitations of Claim 1. 
Boillot discloses a limitation wherein the operation processing controller executes a mouse operation process corresponding to the operation modes when the z-position of the position input object is within a predetermined range. (See Boillot at [0020] where it is stated that “[i]n one aspect, a user can interact with a UI through a VUI in a manner similar to using a mouse, but using touchless sensory events.”)

8. An operation input method of inputting an operation of a user through a position input object, the operation input method comprising: (See Boillot at [0007] where disclosed is a means of controlling a cursor on a screen with a touchless sensory field.)
a 3D position detection step of three-dimensional detecting a position, which includes x-position, y-position and z-position, of the position input object operated by the user; (See Boillot at [0033] where a 3D position sensor or touchless sensory field with x-axis y-axis and z-axis is disclosed.)
a display step of displaying a cursor on a display on the basis of the x-position and the y-position detected in the 3D position detection step; and
an operation process step of executing a corresponding operation process on the basis of the position detected in the 3D position detection step, wherein the operation process step has a plurality of operation modes related to execution of the operation process, (See Boillot at [0039] and Figure 3 where disclosed is a virtual instrument that a user interacts with based upon a the location in 3D space where the instrument such as a slider is projected. The various input devices such as knobs and sliders teach the limitations of operational modes).

wherein the operation process step switches between the plurality of operation modes when the user performs a specific operation through the position input object according to a length of time during which the z-position of the position input object is held within a predetermined range. (See Boillot at [0034 - 0035] where a length of time at a particular position, defined as an x, y and z coordinate in 3D space, is utilized to alter the mode of operation, an example of increasing the sensitivity of the field during a time of perceived low movement is specifically disclosed.)
and one of the operation modes has a state in which . . .  movement of the cursor is executed according to the position of the position input object, (See Boillot at [0034] where stated is as follows:
For example, when a user intentionally places a finger directly on a virtual component for 1 second, the sensing unit 110 and timer 127 together identify the position and timing of the finger as a signal to commence a control, handled by the coordinator 129, such as the enabling of a navigational control to move a cursor. 
[Emphasis added]. )

The embodiment disclosed by Boillot at [0034] does not specifically disclose one of the operation modes has a state in which only movement of the cursor is executed. 
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem that a mouse is often needed so a mouse substitute would be desirable. Please see Boillot at [0004] in the background. In Boillot at [0034] it is acknowledged that cursor control may be a mode triggered by a certain movement of the user’s finger combined with a length of time.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that cursive control would either be accomplished exclusively in this context without any control of other factor as is a traditionally understood mode implied by Boillot in the background at [0004], or potentially in conjunction with moving another object as described by Boillot at [0018].
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because it would have been obvious to one of ordinary skill in the art (a user) might want to position the cursor in a location in the panel described by Boillot at [0034] without accidentally actuating a particular instrument during that process;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134

9. Boillot discloses the limitations of Claim 8. 
Boillot discloses a limitation wherein the plurality of operation modes includes a first operation mode in which movement of the cursor on the display and process of drawing on the display are performed according to movement of the position detected in the 3D position detection step and a second operation mode in which only movement of the cursor on the display is performed according to movement of the position detected by the 3D position detection step. (See again Boillot at [0044] where trails are held to teach the limitation of drawing as they are known by those of ordinary skill in the art to teach follow the input device which is held to teach the limitation of drawing.)

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boillot in view of Pre-grant Publication 20130147793(Jeon) which is cited in the IDS submitted on 2/5/2021.

6. Boillot discloses the limitations of Claim 1. 
Boillot does not disclose a limitation wherein the x-position and the y-position are aligned in parallel and the z-position is aligned in vertical with respect to a surface of the display, and the operation processing controller switches a plurality of screens for operation displayed on the display according to a plurality of ranges of the z-position detected by the 3D position detector.
Jeon discloses this limitation (See Jeon at [0032] where disclosed is a limitation where a vertical distance between a pointer and  a mobile terminal is used to cycle through a plurality of layers of an interface, and the layers are manipulated in a plane in parallel with the display surface.)

7. Boillot and Jeon disclose limitations of Claim 6. 
Jeon discloses a limitation wherein the operation processing controller further sets a transition region at a boundary between the plurality of ranges, and when the z-position is within the transition region, a background of the screen for operation is changed and the screen for operation is continuously displayed on the display. (See Jeon at [0016] where thresholds between layers are disclosed).
 an immediately previously displayed screen for operation is continuously displayed on the display unit, and a background of the screen is changed. 
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem Jeon teaches at [0016] that a predetermined depth with a threshold target. The importance of visual feedback to communicate this to a user is taught in [0165], [0166], [0204], and particularly [0219] where a shadow is disclosed which would have a similar effect to a background color change.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that in order to have a correct manipulative depth it would, altering the coloration of the display would have been obvious to try;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 8 obvious in light of the guidelines of MPEP §2134.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20200393957-A1 	12-2020 	WILSON; Eric Lance 
US-10101793-B2 		10-2018 	Tu; Xiaoyuan 
US-9891753-B2 		02-2018 	Nakao; Masatoshi 
US-9823751-B2 		11-2017 	Shin; Ho-chul 
US-9582035-B2 		02-2017 	Connor; Robert A
US-20160370882-A1 	12-2016 	McGrath; Michael David 
US-20160320850-A1 	11-2016 	Thadani; Sumeet 
US-9470922-B2 		10-2016 	Otake; Naoto
US-9329714-B2 		05-2016 	Ishihara; Tomohiro 
US-9317199-B2 		04-2016 	Miyazaki; Masashi 
US-8881051-B2 		11-2014 	Frey; Martin 
US-20140011547-A1 	01-2014 	JINGUSHI; 
US-20120326994-A1 	12-2012 	Miyazawa; Yusuke

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        8/12/2022

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175